Per Curiam:,
The court below was right in dismissing appellant’s petition. It was alleged to be a petition of review, and the modesty of the petitioner evidently prevented him from saying that it was an application to review a decision of this court. This the learned judge below, for obvious reasons, declined to do. The appellant is very late with his allegation that the lot was to be two hundred and seventy feet front, instead of four hundred, — a difference so palpable that no one but an imbecile could fail to see it.
The order is affirmed, and the appeal dismissed at the costs of the appellant. C.